ACCEPTED
                                                                                         03-17-00603-CV
                                                                                               21320112
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     12/15/2017 11:56 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                    No. 03-17-00603-CV

                                                           FILED IN
                        IN THE COURT OF APPEALS     3rd COURT  OF APPEALS
                                                        AUSTIN, TEXAS
                     FOR THE THIRD JUDICIAL DISTRICT
                                                   12/15/2017 11:56:10 AM
                          TRAVIS COUNTY, TEXAS        JEFFREY D. KYLE
                                                            Clerk


                        TEXAS DEPARTMENT OF AGRICULTURE,
                                      Defendant-Appellant,

                                           v.

                                   SHEILA LATTING,
                                          Plaintiff-Appellee.

               On Appeal from Cause No. D-1-GN-16-000284, in the
                   201stJudicial District, Travis County, Texas


       APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF
               TIME TO FILE APPELLEE’S BRIEF


      Appellee, Sheila Latting (“Latting”) files this unopposed request for a

fourteen-day extension, and in support hereof, would show as follows:

         1.      Latting’s brief is currently due on December 21, 2017.

         2.      Latting seeks an extension of fourteen days to January 5, 2018, to

              file its Appellee’s Brief.

         3.      A motion to extend the time to file a brief may be filed before or

              after the date a brief is due. See Tex. R. App. P. 38.6(d). Pursuant to
     Texas Rule of Appellate Procedure 10.5(b)(1), a motion to extend the

     time to file a brief must contain “(A) the deadline for filing the item in

     question; (B) the length of the extension sought; (C) the facts relied on

     to reasonably explain the need for an extension; and (D) the number

     of previous extensions granted regarding the item in question.”

4.      Attorneys for Latting are related family members. Susan J. Haney,

     the lead attorney, is the mother of Caitlin Haney Johnston, the

     associate attorney, and Amber L. Haney, the sole paralegal for the

     Haney Law Firm. There are no other full-time staff at the Haney Law

     Firm. On December 4, 2017, the father of Caitlin Haney Johnston and

     Amber Haney was admitted to the Emergency Room at St. David’s

     South Austin with a life-threatening condition. Mr. Haney has been

     discharged from St. David’s but will require significant rehabilitation

     for at least several weeks. The undersigned has had to spend a

     significant amount of time dealing with the family emergency over the

     past two weeks. Susan J. Haney, as a result of the undersigned’s

     absence from the office, has had to cover the hearings, mediations and

     client meetings of all attorneys in the office during that time. As a
     result, Appellee respectfully requests a fourteen-day extension so that

     its counsel can have sufficient time to brief this appeal.

5.      This is Appellee’s first request for an extension in this case. This

     request is sought, not for purposes of delay, but so that proper briefing

     of this case may be presented to the Court and so that justice may be

     done.

     Date: December 15, 2017



                                 Respectfully submitted,

                                 THE HANEY LAW FIRM
                                 808 W 10th Street, Suite 100
                                 Austin, Texas 78701
                                 (512) 476-2212
                                 Fax: (512) 476-2202
                                 www.thehaneylawfirm.com


                                 By: /s/ Caitlin Haney Johnston
                                 Susan J. Haney
                                 State Bar No. 08908550
                                 susan@thehaneylawfirm.com
                                 Caitlin Haney
                                 State Bar No. 24087661
                                 Caitlin@thehaneylawfirm.com

                                 ATTORNEYS FOR APPELLEE
                     CERTIFICATE OF CONFERENCE

     On December 13, 2017, the undersigned conferred by phone with counsel for
Appellant, who indicated he is unopposed to the requested extension.

                                    /s/ Caitlin Haney Johnston
                                    Caitlin Haney Johnston

                  CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing pleading has this day been
served on this 15th day of December, 2017, by email to the following:

Drew L. Harris                                     Via E-Filing
Assistant Attorney General
General Litigation Division
P.O. Box 12538, Capitol Station
Austin, Texas 78767

ATTORNEYS FOR DEFENDANT

                                                  /s/ Caitlin Haney Johnston
                                                 Caitlin Haney Johnston